Citation Nr: 0823321	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-30 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
February 1956, and from May 1958 to March 1967; the appellant 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDINGS OF FACT

1.  The veteran died in December 2004.

2.  The veteran's death certificate lists the immediate cause 
of death as asystole, due to (or as a consequence of) 
myocardial infarction, due to (or as a consequence of) 
atherosclerosis.  

3.  The veteran was never service connected for any 
disability, and had no service connection claims pending at 
the time of his death.  

4.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service; arteriosclerosis was not 
manifested until many years after service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 1310, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  In the context of a claim 
for DIC benefits, the VCAA notice must include (1) a 
statement of the disabilities, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53. (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2005, well before the RO's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
appellant's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issue 
on appeal and the text of the relevant portions of the VA 
regulations.  

The Board notes that the notification did not include a 
statement of the disabilities, if any, for which the veteran 
was service connected at the time of his death, a specific 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, or an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  See Hupp, supra.  
Nevertheless, as will be discussed below, the veteran was not 
service connected for any disability at the time of his 
death, and had no service connection claims pending at the 
time of his death; a remand for the purposes of notification 
of the Hupp criteria therefore is not necessary because it 
would serve no useful purpose.  See Wensch v. Principi, 
15 Vet. App 362, 368 (2001) (VCAA's duty to notify and duty 
to assist provisions are not applicable when no reasonable 
possibility exists that further assistance would aid in 
substantiating a claim); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and associated with the record copies of the 
veteran's service record that were provided by the appellant.  
VA has no duty to inform or assist that was unmet. 

The record shows that the veteran suffered a stroke in June 
1994, from which he had a nearly complete recovery.  He also 
had aortic aneurysm surgery in August 1994, and suffered deep 
vein thrombosis in February 1996.  He was subsequently 
diagnosed with hypertension and diabetes.  The emergency room 
report that documented the veteran's death in August 2004 
shows that the veteran had no known heart problems, and had 
reported to the ER after experiencing 30 minutes of chest 
pain.  He was found to be in ventricular fibrillation and had 
no blood pressure.  Resuscitation attempts failed.  His 
certificate of death lists the immediate cause of death as 
asystole, due to (or as a consequence of) myocardial 
infarction, due to (or as a consequence of) atherosclerosis.  

The appellant contends that the veteran's death was related 
to his military service.  In testimony at a June 2008 hearing 
before the undersigned Veterans Law Judge, the appellant 
noted that she had married the veteran in 1980, 13 years 
after his discharge from service, but that he had told her 
that he had left military service because of an enlarged 
heart.  The veteran's SMRs contain no evidence of complaint 
or treatment for any heart or blood vessel ailment.  The 
reports of his in-service medical examinations, including the 
report of his last separation examination, all reflect no 
history or complaint of any heart or blood vessel ailment.  
There is no other evidence in either the veteran's SMRs, his 
DD-214s, or his service record suggesting that any 
cardiovascular abnormality had occurred or resulted in his 
discharge from military service.  The record shows that the 
veteran was never service connected for any disability, and 
had no service connection claims pending at the time of his 
death.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or that was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.312(a) (2007).  For a service-connected 
or compensable disability to be the principal cause of death, 
it must singularly, or jointly with some other condition, be 
the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially to his death, that it combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

Here, as noted, the veteran's death certificate stated that 
the immediate cause of death as asystole, due to (or as a 
consequence of) myocardial infarction, due to (or as a 
consequence of) atherosclerosis.  At the time of his death 
the veteran was not service connected for any disability and 
had no service connection claims pending.  Thus, because the 
veteran was not service connected for any disability and had 
no service connection claims pending at the time of his 
death, it follows that there was no service-related 
disability that was either a principal or contributory cause 
of death, and service connection for the cause of his death 
therefore cannot be established on account of previously 
service-connected disability.  

The only evidence of record supporting the appellant's 
contention that the veteran's death was related to his 
military service is the appellant's own averment that the 
veteran was diagnosed with an enlarged heart while in 
service, and that his death is etiologically related to that.  
However, there is no evidence of record showing that the 
appellant has the specialized medical education, training, 
and experience necessary to render competent medical opinion 
as to the cause of the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Moreover, as noted, there is no competent evidence 
of record that the veteran had any cardiovascular disease 
while in the military.  Consequently, the appellant's own 
assertions as to the cause of the veteran's death have no 
probative value.  Absent any medical connection between the 
atherosclerosis that caused death and the veteran's military 
service, a grant of service connection is not warranted.  
(Service incurrence or aggravation may be presumed for 
certain chronic diseases, including arteriosclerosis, that 
are manifested to a compensable degree within a year of 
separation from qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309.  However, there has been no such showing in 
this case.)

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this cause-of-death claim.  The disease 
processes leading to the veteran's death did not begin in 
service and did not otherwise develop as a result of his 
military service.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


